DETAILED ACTION
This office action is in response to applicant’s arguments and amendments filed 11/20/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 10-12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiraishi et al. US 20090126684 A1 (Shiraishi).
Regarding claim 1, Shiraishi (Figures 1, 2A, 3B, 20) discloses An ignition apparatus (70) for igniting, based on a plasma, an air-fuel mixture in a combustion chamber of an internal combustion engine (pars [0066-0067]), the ignition apparatus comprising: an ignition plug (Fig.20) comprising: an inner conductor (71); a tubular outer conductor (72) having an axial direction and arranged to surround the inner conductor; and a dielectric member (73, pars [0145-0146]) disposed in the tubular outer conductor (72) to form a space between the dielectric member (73) and the inner conductor, where plasma (S, par [0076]) is formed in the space between the dielectric member (73) and the inner conductor (71) so that the space defines a plasma formation region, the plasma formation region having opposing first and second ends in the axial direction of the tubular outer conductor (72), the first end of the plasma formation region communicating with the combustion chamber; a power source (80) connected between the inner conductor and the tubular outer conductor and configured to generate at least one electromagnetic power pulse; and a controller (90) configured to cause the power source to apply electromagnetic power pulses with intervals therebetween across the inner conductor and the tubular outer conductor during an ignition cycle of the internal combustion engine, each of the electromagnetic power pulses forming at least a corresponding plasma in the plasma formation region (claim 1; pars [0009, 0064, 0072, 0076-0080], Fig. 3B depicts where 
Regarding claim 4, Shiraishi discloses the limitations of claim 1 as discussed previously, where Shiraishi (Figs. 3B and 20) further discloses wherein: the controller (90) is configured to: cause the power source (80) to apply one of the electromagnetic power pulses across the inner conductor (71) and the tubular outer conductor (72) as a first electromagnetic power pulse to thereby form the corresponding plasma (S) as a first plasma or a first flame kernel based on the first plasma; and determine at least one of (i) a value of a corresponding one of the intervals since application of the first power pulse (Fig. 3B discloses determining a value lVo-Vwl = Vd corresponding to one of the intervals since application of a prior or first power pulse).
Regarding claim 10, Shiraishi discloses the limitations of claim 1 as discussed previously, where Shiraishi (Figs. 1 and 20) further discloses wherein an end of the dielectric member (73) extends further in the axial direction toward the combustion chamber than an end of the inner conductor (71).
Regarding claim 11, Shiraishi discloses the limitations of claim 1 as discussed previously, where Shiraishi (Figs. 1 and 20) further discloses wherein an end of the dielectric member (73) extends further in the axial 
Regarding claim 12, Shiraishi discloses the limitations of claim 1 as discussed previously, where Shiraishi (Figs. 1 and 20) further discloses wherein an end of the dielectric member (73) extends further in the axial direction toward the combustion chamber than an end of the inner conductor (71) and an end of the tubular outer conductor (72).
Regarding claim 13, Shiraishi discloses the limitations of claim 1 as discussed previously, where Shiraishi (Fig. 20, pars [0145-0146]) further discloses wherein the dielectric member (73) is coaxially disposed in the tubular outer conductor (72, par [0146]) such that an outer periphery of the dielectric member contacts an inner periphery of the tubular outer conductor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. US 20090126684 A1 (Shiraishi) in view of J Patterson WO 9310348 A1 (Patterson).
Regarding claim 2, Shiraishi discloses the limitations of claim 1 as discussed previously, where Shiraishi further discloses wherein: the controller (90) is configured to cause the power source (80) to: apply one of the electromagnetic power pulses across the inner conductor (71) and the tubular outer conductor (72) as a first electromagnetic power pulse to thereby form at least the corresponding plasma (S).
Shiraishi fails to disclose waiting for lapse of a corresponding one of the intervals after application of the first power pulse to thereby result in a gaseous density of the air-fuel mixture in the plasma formation region becoming equal to or higher than a predetermined threshold before applying a next one of the electromagnetic power pulses across the inner conductor and the tubular outer conductor as a second electromagnetic power pulse.
Patterson (Fig. 6) however discloses waiting for lapse of a corresponding one of the intervals after 30 application of the first power pulse to thereby result in a gaseous density of- 44 - the air-fuel mixture in the plasma formation region becoming equal to or higher than a predetermined threshold before applying a next one of the electromagnetic power pulses across the inner conductor and the tubular outer conductor as a second electromagnetic power pulse (Page 9 L.20-25, page 10 L.10-37, page 11 
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Shiraishi by the disclosure of Patterson as to regulate the pulsed output of the plasma igniter based on the density of the air-fuel mixture provided adjusting the plasma generation for differences in the density of the air-fuel mixture prevents prematurely burning the plug electrodes or alternatively producing insufficient ionization current as discussed by Patterson on page 13 in lines 30-37.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. US 20090126684 A1 (Shiraishi) in view of Takayuki et al. JP 2010272323 A (Takayuki).
Regarding claim 3, Shiraishi discloses the limitations of claim 1 as discussed previously, where Shiraishi (Figs. 3B and 20) further discloses wherein: the plasma (S) formation region includes an annular space around the inner conductor (71, pars [0074-0075] disclose outer conductor 72 as tubular so space surrounded by tubular conductor is understood to be annular); the controller (90) is configured to cause the power source (80) to: apply one of the electromagnetic power pulses across the inner conductor and the tubular outer conductor as a first electromagnetic power pulse to thereby form the corresponding plasma (S) as a first plasma or a first flame kernel based on the first plasma; and apply, after lapse of a corresponding one of the intervals since application of the first power pulse, a next one of the electromagnetic power pulses across the inner conductor and the tubular outer conductor while at least part of the first plasma or the first flame kernel is located in a virtual space, the virtual space being defined in the combustion chamber as an extension of an outer periphery of the plasma formation region in the axial direction of the tubular outer conductor from the second end of the dielectric member (Fig. 3B discloses a first plasma or streamer discharge and after a lapse of an interval lVo-Vwl = Vd following a first peak or pulse any one of a second through eighth plasma 
Shiraishi does not explicitly disclose applying after lapse of a corresponding one of the intervals since application of the first power pulse, a next one of the electromagnetic power pulses across the inner conductor and the tubular outer conductor while at least part of the first plasma or the first flame kernel is located in a virtual space, the virtual space being defined in the combustion chamber as an extension of an outer periphery of the plasma formation region in the axial direction of the tubular outer conductor from the second end of the dielectric member.
Takayuki however discloses applying, after lapse of a corresponding one of the intervals since 15 application of the first power pulse, a next one of the electromagnetic power pulses (Fig.3, 7 and 8) while at least part of the first plasma or the first flame kernel (VR1 and VR2 Fig. 4) is located in a virtual space, the virtual space being defined in the combustion chamber as an extension of an outer periphery of the plasma formation region in the axial20 direction of the tubular outer conductor from the second end of the dielectric member (Figs. 5-8 also depict where a first plasma is present in said virtual space while a second plasma is provided in the virtual space in response to a power pulse, pages 3 , 6 , 8 and 9).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Shiraishi by the disclosure of Takayuki as to provide a second plasma kernel in the virtual space following a first plasma kernel in the virtual space as to provide a plasma ignition device which promotes the growth of the flame nuclei and has excellent ignitability as discussed by Takayuki on page 2 of the provided machine translation.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. US 20090126684 A1 (Shiraishi) in view of Yuki Ikeda US 20150167625 A1 (Ikeda).
Regarding claims 5 and 6, Shiraishi discloses the limitations of claim 1 as discussed previously.
Shiraishi fails to disclose wherein: the controller is configured to cause the power source such that: a level of one of the electromagnetic power pulses applied across the inner conductor and the tubular outer conductor first during the ignition cycle as a first electromagnetic power pulse is maximized among 15 levels of all the electromagnetic power pulses applied across the inner conductor and the tubular outer conductor during the ignition cycle; a flow rate detector configured to detect a flow rate of gas in the 20 combustion chamber, wherein: the controller is configured to determine, based on the measured flow rate of gas, at least one of: (i) a 
Ikeda (Fig.4) however discloses an plasma ignition plug controller that is configured to cause the power source such that: a level of one of the electromagnetic power pulses applied across the inner conductor and the tubular outer conductor first during the ignition cycle as a first electromagnetic power pulse is maximized among 15levels of all the electromagnetic power pulses applied across the inner conductor and the tubular outer conductor during the ignition cycle; a flow rate detector configured to detect a flow rate of gas in the 20 combustion chamber, wherein: the controller is configured to determine, based on the measured flow rate of gas, at least one of: (i) a level of each of the power pulses;25 (ii) a value of each of the intervals (iii) a value of a duration of each of the power pulses; and (iv) the number of the power pulses (Fig. 3 and pars [0041-0045], where par [0045] in particular details a plasma optimization table able to determine an optimal frequency, intensity, emission timing, emission period using as parameters, vehicle operating conditions such as egr flow rate detection means and intake air amount flow rate detection means).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Shiraishi by the disclosure of Ikeda as to modify the controller assembly of .

Claim 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. US 20090126684 A1 (Shiraishi) in view of Nakayama et al. US 20160102648 A1 (Nakayama).
Regarding claim 7, Shiraishi discloses the limitations of claim 1 as discussed previously, where Shiraishi (Figs. 4,  16A and 16B; pars [0083 and 0134-0138]) further discloses controlling power pulses based on a threshold value associated with an Air to Fuel ratio which is representative of a flow rate of gas into the engine.
Shiraishi fails to explicitly disclose a flow rate detector configured to detect a flow rate of gas in the combustion chamber; wherein: the controller is configured to: determine whether the detected flow rate is equal to or higher than a predetermined value; and perform, upon determining that the detected flow rate is equal to or higher than the predetermined threshold value, at least one of: (i) an increase of a level of at least one of the power pulses.
Nakayama however discloses an ignition control system which includes a flow rate detector (35) configured to detect a flow rate of gas in the combustion chamber (par [0068], Fig. 1); wherein: the controller is configured to: determine whether the detected flow rate is equal to or higher than a predetermined value; and perform, upon determining that the detected flow rate is equal to or higher than the predetermined threshold value, at least one of: (i) an increase of a level of at least one of the power pulses; (ii) a decrease of a value of at least one of the intervals (iii) an increase of the duration of at least one of the power pulses; and (iv) an increase of the number of the power pulses (Fig. 4 and pars [0066, 0088] details where the electronic control unit is configured to control the ignition signal IGt and energy input duration IGw as a function of a state of gas in the cylinder, where the control is responsive to a range of predetermined values of the state of  the flow rate for initiating an input ignition signal as to increase a level of a power pulse and altering an input duration as to decrease or increase a value or duration of one of the intervals).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Shiraishi by the disclosure of Nakayama as to provide a flow rate detector for altering the control routine of the controller in order to establish an optimum input duration and ignition timing as discussed by Nakayama in par .

Claims 8 and 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. US 20090126684 A1 (Shiraishi) in view of J Patterson WO 9310348 A1 (Patterson) further in view of Takayuki et al. JP 2010272323 A (Takayuki) still further in view of Nakayama et al. US 20160102648 A1 (Nakayama).
Regarding claims 8 and 9, Shiraishi discloses the limitations of claim 1 as discussed previously, where Shiraishi further discloses wherein: the plasma formation region has an annular space around the inner conductor (71, pars [0074-0075] disclose outer conductor 72 as tubular so space surrounded by tubular conductor is understood to be annular), a virtual space being defined in the combustion chamber as an extension of the plasma formation region in the axial direction of the tubular outer conductor from the second end of the dielectric member (Figs. 1, 11A-11C and 20 disclose where a space is present in the axial direction comprising the inner and outer conductors as well as the combustion chamber where a plasma formation  region occurs), the ignition apparatus further comprising: a flow rate detector configured to detect a flow rate of gas in the combustion chamber; and a storage storing information indicative of a relationship among: values of at least one operating condition parameter indicative an 
Shiraishi fails to disclose the ignition 20apparatus further comprising: a flow rate detector configured to detect a flow rate of gas in the combustion chamber; and a storage storing information indicative of a relationship among: values of at least one operating condition parameter 25 indicative an operating condition of the internal combustion engine; values of the flow rate of gas in the combustion chamber; values of each interval between the power pulses; values of the number of the power pulses; and values of a level of each of the power pulses;30 values of a width of each of the power pulses; - 47 - values of a gaseous density of the air-fuel mixture in the plasma formation region; and values of a predetermined part of a plasma or a flame kernel based on the plasma and an outer periphery of the virtual space,5 the controller being configured to extract, from the information stored in the storage, at least one of a value of each interval between the power pulses, a value of the number of the power pulses, a value of the level of each of the power pulses. and a value of the width of each of the power pulses such that the selected values satisfy:10 a first condition that the value of the gaseous density of the air-fuel mixture in the plasma formation region is equal to or higher than a predetermined threshold; and a second condition that at least 
Patterson however discloses a storage (4) storing information indicative of a relationship among: values of at least one operating condition parameter 25including a value of a gaseous density of the air-fuel mixture in the plasma formation region and the controller being configured to extract, from the information stored in the storage, at least one of a value of each interval between the power pulses, a value of the number of the power pulses, a value of the level of each of the power pulses. and a value of the width of each of the power pulses such that the selected values satisfy:10 a first condition that the value of the gaseous density of the air-fuel mixture in the plasma formation region is equal to or higher than a predetermined threshold (Fig.3A, 6 and page 10 L.25-34 details where stored map data in micro-controller 4 is applied for converting a density of air-fuel mixture being feed into the plasma formation region is applied for controlling the amplitude and frequency of a high current pulse,, where Page 9 L.20-25, 
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Shiraishi by the disclosure of Patterson as to regulate the pulsed output of the plasma igniter based on the density of the air-fuel mixture provided adjusting the plasma generation for differences in the density of the air-fuel mixture prevents prematurely burning the plug electrodes or alternatively producing insufficient ionization current as discussed by Patterson on page 13 in lines 30-37.
Takayuki however discloses a condition that at least the predetermined part of the plasma or flame kernel is located in the virtual space; wherein: the predetermined part of the plasma or flame kernel is a rear end of the 
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Shiraishi by the disclosure of Takayuki as to provide a second plasma kernel in the virtual space following a first plasma kernel in the virtual space as to provide a plasma ignition device which promotes the growth of the flame nuclei and has excellent ignitability as discussed by Takayuki on page 2 of the provided machine translation.
Nakayama however discloses a flow rate detector (35) configured to detect a flow rate of gas in the combustion chamber.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Shiraishi by the disclosure of Nakayama as to provide a flow rate detector for altering the control routine of the controller in order to establish an optimum input duration and ignition timing as discussed by Nakayama in par .

Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive. 
Applicant’s remarks are directed to the argument that, “Shiraishi fails to disclose or suggest a dielectric member disposed in the tubular outer conductor to form a space between the dielectric member and the inner conductor, where plasma is formed in the space formed between the dielectric member and the inner conductor so that the space defines a plasma formation region (emphasis added) as required by independent claim 1 and its dependents.”
Applicant bases the arguments on Fig. 2A of Shiraishi, which is reproduced in applicant’s remarks, however applicant fails to address Fig. 20 and paragraphs [0145, 0146] identified initially in the rejection of claim 1 in the prior Non-Final rejection in paragraph 6. Where paragraph [0145] explicitly states, “In view of the similarity between the first and second embodiments, the parts of the third embodiment that are identical to the parts of the first embodiment will be given the same reference numerals as the parts of the first embodiment. Moreover, the descriptions of the parts of the third embodiment that are identical to the parts of the first embodiment 
The rejection of claim 13 seen above is considered to provide the official response to applicant’s arguments addressed to newly added claim 13.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568.  The examiner can normally be reached on Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/MICHAEL A KESSLER/Examiner, Art Unit 3747                                           

                                                                                                                                                             /JACOB M AMICK/Primary Examiner, Art Unit 3747